                    Case 1:20-cv-00008-CRC Document 27-3 Filed 11/17/20 Page 1 of 1
                                            Exhibit # 3                                                     November 17, 2020


Dear Customer,




The following is the proof-of-delivery for tracking number: 771952543103




Delivery Information:


Status:                         Delivered                                  Delivered To:

Signed for by:                  Signature release on file                  Delivery Location:             1300 CARAWAY CT         2077

Service type:                   FedEx 2Day                                                                UPPER MARLBORO, MD, 20774

Special Handling:               Deliver Weekday                            Delivery date:                 Nov 3, 2020 14:14




Shipping Information:


Tracking number:                         771952543103                      Ship Date:                        Oct 30, 2020

                                                                           Weight:                           0.5 LB/0.23 KG



Recipient:                                                                 Shipper:
Dawn Anderson-Jackson, Esq.,                                               Susan Serrian, Metro Legal
1300 Caraway Court                                                         600 5th Street NW Suite 2D
Suite 100                                                                  Washington, DC, US, 20001
UPPER MARLBORO, MD, US, 20774




Reference                                   Ferrell NMJ




                     Proof-of-delivery details appear below; however, no signature is available for this FedEx Express shipment
                                                       because a signature was not required.




Thank you for choosing FedEx
